Citation Nr: 0636595	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), also claimed as 
nervousness, anxiety, insomnia, depression, and anhedonia.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a previous denial for PTSD, also 
claimed as nervousness, anxiety, insomnia, depression, and 
anhedonia.  The same decision also continued a previous 
denial for hypertension.  While the veteran filed a notice of 
disagreement (NOD) with the denial of service connection for 
hypertension and a statement of the case (SOC) was issued in 
June 2004, he indicated in his December 2004 substantive 
appeal that he was only appealing the denial of PTSD.  As 
such, the claim of entitlement to service connection for 
hypertension is not in appellate status.

The Board notes that in the veteran's March 2004 NOD he 
requested a formal hearing before the Board.  However, he 
subsequently withdrew his request when he indicated that he 
did not want a BVA hearing in his December 2004 substantive 
appeal.  

Although the February 2004 rating decision denied the claim 
because new and material evidence had not been submitted, the 
SOC adjudicated the claim on the merits.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The de novo claim of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Evidence submitted since a June 1999 rating decision, 
which denied service connection for PTSD, was not previously 
submitted to agency decisionmakers, is neither cumulative nor 
redundant and, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.  


CONCLUSION OF LAW

Evidence received since the final June 1999 rating 
determination, wherein the RO denied the veteran's claim of 
entitlement to service connection for PTSD is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD, and the 
finding that remand for additional development of the claims 
on the merits is required, the Board finds that further 
discussion of VCAA compliance is not warranted at this time.

Analysis

The veteran seeks to reopen a claim for service connection 
for PTSD last denied by the RO in June 1999.  The veteran did 
not appeal that decision and it became final.  38 C.F.R. 
§ 20.1103 (2006).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its June 1999 rating decision, 
the RO denied service connection for PTSD on the basis that 
the veteran did not have any qualifying medals and failed to 
provide historical details of his in-service stressors so 
that verification could be attempted.  Of record at the time 
of the June 1999 rating decision were service personnel 
records, which show the veteran was an aircraft armament 
repairman.  He served in Vietnam from March 1969 to October 
1970.  The veteran participated in the Vietnam Counter 
Offensive TET of 1969.  

Service medical records show the veteran sought medical 
treatment in March 1970 for complaints of having lost 
interest in the service and having become irresponsible.  The 
veteran indicated that he walked away from duty for no 
apparent reason.  The examiner diagnosed the veteran with 
rule out schizophrenia and he was referred to the psychiatric 
department.  The veteran never sought further psychiatric 
treatment.  The December 1970 separation examination was 
negative for any psychiatric disorders. 

VA outpatient treatment records dated in December 1997 
contain a diagnosis of PTSD.  A PTSD questionnaire was mailed 
to the veteran in March 1999.  He did not respond.  The 
veteran failed to report for his April 1999 VA examination.

Evidence submitted subsequent to the June 1999 rating 
decision includes a November 2003 statement from the veteran 
indicating that his traumatic experiences in service included 
having to kill others, attempts made on his life, seeing dead 
bodies, the fear of being ambushed, and having witnessed 
friends being killed.  VA outpatient treatment records dated 
between 1995 and 2005 contain various diagnoses to include 
PTSD and depressive disorder, not otherwise specified (NOS).  
Treatment notes dated in February 2003 show the veteran 
complained of flashbacks precipitated by being the target of 
gunshots by his roommate.  A March 2003 entry noted the 
veteran reported vague details regarding combat exposure.  An 
entry dated in July 2005 indicates the veteran reported 
having escaped after having been taken captive for the enemy 
for a brief period of time.    

A private record from June 2003 diagnosed the veteran with 
depressive disorder, PTSD, polysubstance abuse, and a 
personality disorder.  During his December 2003 General 
Medical VA examination, the veteran reported a nervous 
breakdown during his first tour of duty in Vietnam.  Records 
from a county Department of Human Services noted a diagnosis 
of PTSD. 

In various responses to a PTSD questionnaire, the veteran 
reported the following stressors: having known Captain RK for 
two months and then being told he was wounded in October 
1969; having almost been left behind in Ban Me That in 
December 1969; while playing touch football in 1969,a 122 MM 
rocket landed among guys on the sidelines splattering blood 
on him; having taken rounds in October 1969 while on a 
helicopter; MC was killed in action; his best friend, BD, was 
in a medevac accident; in 1969 his warrant officer shot a 
person in the face; in 1969 while shoveling uniforms, he 
found a hand and wrist in the pile; saw RF being wounded, 
though cannot remember where or when it happened; and when he 
stopped to rescue an Army solider next to an overturned jeep, 
they took fire.

A January 2005 disability award from the Social Security 
Administration (SSA) found that the veteran was disabled 
since January 2003 for reasons to include PTSD, alcohol and 
drug dependence, and shoulder and back pain.  The veteran has 
also submitted an Annual Supplement History of the 361st 
Aviation Company, 52nd Aviation Battalion, and 1st Aviation 
Brigade for January 1970 to December 1970.

As noted previously, the June 1999 rating decision denied 
service connection on the basis that he failed to provide 
historical details of his in-service stressors so that 
verification could be attempted.  In connection with his 
claim to reopen, the veteran has set forth various stressors 
and/or traumatic experiences alleged to have occurred during 
his service in Vietnam.  Thus, verification can now be 
attempted.  These accounts, when considered by themselves or 
with previous evidence of record, present a more complete 
picture of the origin of the veteran's PTSD and thus, relate 
to an unestablished fact necessary to substantiate the 
veteran's claim.  Therefore, the veteran's claim of 
entitlement to service connection for PTSD is reopened.  See 
38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD, nervousness, 
anxiety, insomnia, depression, and anhedonia is reopened, and 
the appeal is granted to this extent only.




REMAND

Having reopened the veteran's claim of service connection for 
PTSD does not end the Board's inquiry.  Rather, the Board 
must now consider the merits of the claim for service 
connection.  However, the Board finds that additional 
development is necessary prior to a final adjudication of the 
merits of the veteran's claim.

The veteran's claim was certified to the Board in July 2005.  
In December 2005, the veteran submitted additional evidence 
directly to the Board.  The evidence consisted of a July 2005 
VA outpatient treatment record and a January 2005 SSA 
decision.  The veteran did not waive consideration of the new 
evidence by the RO.  As the veteran did not waive initial AOJ 
consideration of the new evidence and the claim involves a 
request for service connection, the appeal must be remanded 
for the evidence to be reviewed.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)  

As just noted above, a January 2005 SSA decision awarding 
disability benefits has been associated with the claims 
folder.  The award was based on disabilities that included 
PTSD.  However, the underlying treatment records utilized in 
reach the aforementioned determination have not been 
associated with the claims folder.  Such must be obtained on 
remand.  38 C.F.R. § 3.159(c)(2).  

A review of the record discloses that the veteran sought 
treatment at the Vet Center in Babylon, New York.  The 
veteran has also indicated that he sought treatment while 
incarcerated in the Department of Corrections of Suffolk and 
Nassau Counties.  However, these records have not been 
associated with the claims folder.  Such records should be 
requested on remand.  38 C.F.R. § 3.159(c)(1).

The veteran has also indicated that he sought treatment at 
the Northport VA Medical Center (VAMC) beginning in 1970 and 
up until the present time.  Records from the Northport VAMC 
dated between 1995 and 2005 have been associated with the 
claims folder; however, it is not clear whether these records 
are inclusive of all treatment sought during this time 
period.  Attempts to obtain records from the Northport VAMC 
between 1971 and 1975 have resulted in a negative response.  
It appears that no attempts have been made to secure records 
dated between 1975 and 1995.  On remand, these records should 
also be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

All efforts to obtain the above-mentioned records must be 
clearly documented in the claims folder.  

As noted previously, the June 1999 rating decision denied 
service connection on the basis that the veteran failed to 
provide historical details of his in-service stressors so 
that verification could be attempted.  In connection with his 
claim to reopen, the veteran has set forth various stressors 
and/or traumatic experiences alleged to have occurred during 
his service in Vietnam.  Thus, verification can now be 
attempted.  

In various responses to a PTSD questionnaire, the veteran 
reported the following stressors: having known Captain RK for 
two months and then being told he was wounded in October 
1969; having almost been left behind in Ban Me That in 
December 1969; while playing touch football in 1969, a 122 MM 
rocket landed among guys on the sidelines splattering blood 
on him; having taken rounds in October 1969 while on a 
helicopter; MC was killed in action; his best friend, BD, was 
in a medevac accident; in 1969 his warrant officer shot a 
person in the face; in 1969 while shoveling uniforms, he 
found a hand and wrist in the pile; saw RF being wounded, 
though cannot remember where or when it happened; and when he 
stopped to rescue an Army solider next to an overturned jeep, 
they took fire.

While the RO indicated that they reviewed an Annual 
Supplement History of the 361st Aviation Company, 52nd 
Aviation Battalion, and 1st Aviation Brigade for January 1970 
to December 1970, it does not appear that the RO attempted to 
verify the stressor incidents described by the veteran by 
contacting the U. S. Army and Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed Services Center for 
Research of Unit Records), with a compiled list of the 
stressors delineated by the veteran in response to the PTSD 
questionnaire mailed to him in November 2003.  

If necessary, the veteran should be offered an opportunity to 
provide additional specific information that would permit 
searches regarding stressors.  The veteran should be asked if 
he has remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

The Board's review of the record also discloses that VA did 
not afford the veteran a psychiatric examination in 
connection with his claim on appeal.  Accordingly, it is 
necessary under the VCAA for the veteran to be examined for 
the purpose of having a medical specialist express an opinion 
as to whether the veteran currently suffers from a 
psychiatric disorder as a result of his active duty service.  
38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective VCAA notice. 
        
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
PTSD, nervousness, anxiety, insomnia, 
depression, and anhedonia since his 
discharge from service.  In addition the 
RO should obtain: (a) all outstanding 
private medical records from the Vet 
Center in Babylon, New York; (b) all 
outstanding private medical records from 
the Department of Corrections of Suffolk 
and Nassau Counties; and (c) VA 
outpatient treatment records from the 
Northport VAMC from 1975 to the present.  
The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

5.  The RO should also ask the veteran to 
provide any additional details concerning 
stressors, particularly names of 
individuals wounded or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of bases or individuals involved in the 
events.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he says he 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

6.  Thereafter, the RO should utilize the 
services of the JSRRC and/or the NARA to 
verify the veteran's claimed stressors. 

7.  Thereafter, the RO should arrange for 
an examination of the veteran by a VA 
psychiatrist to determine the current 
diagnosis and etiology of any psychiatric 
disorder present.  If a stressor has been 
verified, the RO should advise the 
examiner of such prior to the 
examination.  The psychiatrist must 
review the entire claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide the diagnosis for any 
psychiatric disorder found.  If PTSD is 
present, the examiner should indicate 
whether it is linked to any verified in-
service stressor(s).  The examiner should 
also indicate whether a current 
psychiatric disorder is as likely as not 
related to the entry in service noting 
possible schizophrenia, or is otherwise 
related to service.  The term, "as likely 
as not," does not mean "within the realm 
of medical possibility," but rather that 
the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  The examiner 
also should provide complete rationale 
for all conclusions reached.

8.  Thereafter, after the completion of 
any indicated additional development, the 
RO should readjudicate the PTSD claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC), and provided an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


